FIRST BUSEY CORPORATION
2020 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
The Participant specified below has been granted this Performance-Based
Restricted Stock Unit Award (the “Award”) by First Busey Corporation, a Nevada
corporation (the “Company”), under the terms of the First Busey Corporation 2020
Equity Incentive Plan (the “Plan”).  The Award is subject to the Plan and the
following terms and conditions (the “Award Terms”):
Section 1. Award.  In accordance with the Plan, the Company hereby grants to the
Participant the Award of performance stock units (each, a “PSU”) that is
intended to qualify as a Performance-Based Award under Section 2.3 of the Plan.
Each PSU represents the right to receive one share of Stock in the future,
subject to the Award Terms.  The Award is in all respects limited and
conditioned by the Plan and as provided herein.
Section 2. Terms of Award.  The following words and phrases relating to the
Award have the following meanings:
(a) The “Participant” is _______________.
(b) The “Grant Date” is _______________.
(c) The number of “PSUs” is ___________, which number shall represent target
achievement of the Performance Goal (as set forth on Exhibit A).
Except for terms defined herein, any capitalized term in the Award Terms has the
meaning ascribed to that term under the Plan.
Section 3. Determination of Achievement and Vesting.
(a) The number of shares of Stock payable in respect of the PSUs is dependent,
and may vary based, on the achievement of the Performance Goal for the
Performance Period set forth on Exhibit A hereto.  Promptly following the date
on which all relevant information is known and all relevant calculations have
been completed such that the Committee may evaluate performance, the Committee
shall determine whether or not, and to what extent, the Performance Goal for the
Performance Period has been satisfied (the “Determination Date”).  All of the
Participant’s rights with respect to the PSUs are dependent on the extent to
which the Performance Goal is achieved, and any rights to settlement of the PSUs
immediately will terminate and no shares of Stock will be delivered in respect
of such PSUs upon the Committee’s determination, in its sole discretion, that
the Performance Goal has not been satisfied to the extent necessary to result in
delivery in respect of the PSUs.  The Company may amend or adjust the
Performance Goal described in the attached Exhibit A in accordance with Section
2.3(c) of the Plan.
(b) In addition to the performance-based vesting conditions set forth in
Section 3(a), except as otherwise set forth in this Section 3, the Participant
shall forfeit all rights, title and interest in and to any PSUs in the event of
the Participant’s Termination of Service before the end of the Performance
Period.
(c) Upon a Change in Control prior to the end of the Performance Period, the
PSUs shall be earned based on the actual performance level measured by the
Committee as of the date of the Change in Control and will cease to be subject
to the Performance Goal, but will continue to be subject to service-based
vesting conditions in accordance with Section 3(b) above.  If the Participant
experiences a Qualifying Termination, all of such Participant’s PSUs deemed
earned in accordance with this Section 3(c) shall vest as of the date of such
Termination of Service.
(d) Upon Participant’s Termination of Service prior to the end of the
Performance Period due to Disability or death, the PSUs shall be earned based on
the target performance level and shall vest immediately upon such Termination of
Service.  For purposes of this Award, “Disability” means the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months, or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering the Company’s employees.
(e) Solely with respect to PSUs that were granted at least one year prior to the
date of the Participant’s Retirement with Full Service, upon the Participant’s
Retirement with Full Service prior to the end of the Performance Period, (i) the
service-based vesting conditions in Section 3(b) shall no longer apply and (ii)
such PSUs shall remain subject to the performance-based vesting conditions set
forth in Section 3(a).  For purposes of this Award, “Retirement with Full
Service” means (A) the Participant’s voluntary Termination of Service on or
after (x) attaining the age of 62 and (y) having been employed by or in the
service of the Company or a present or former parent or subsidiary entity of the
Company for a period of at least 10 full consecutive years; (B) the Participant
agrees not to and does not provide services for a financial institution
following the Termination of Service; and (C) the Participant provides the
Company with at least six months’ prior written notice of his or her intent to
retire and the Participant is employed or in the service of the Company through
the end of such six month period.
(f) Solely with respect to PSUs that were granted at least one year prior to the
date of a Participant’s Retirement with Partial Service, upon the Participant’s
Retirement with Partial Service prior to the end of the Performance Period, (i)
the service-based vesting conditions in Section 3(b) shall no longer apply to a
pro-rata portion of the PSUs equal to (A) the number of PSUs subject to the
Award, multiplied by (B) the number of full months the Participant was employed
during the Performance Period divided by the number of months in the Performance
Period and (ii) such pro-rata portion of the PSUs shall remain subject to the
performance-based vesting conditions set forth in Section 3(a).  For the
avoidance of doubt, the Participant shall forfeit all rights, title and interest
in and to any portion of the PSUs for which the service-based vesting conditions
are not waived in accordance with (ii) of this Section 3(f).  For purposes of
this Award, “Retirement with Partial Service” means (A) the Participant’s
voluntary Termination of Service on or after (x) attaining the age of 62 and (y)
having been employed by or in the service of the Company or a present or former
parent or subsidiary entity of the Company for a period of fewer than 10 full
consecutive years, (B) the Participant agrees not to and does not provide
services for a financial institution following the Termination of Service; and
(C) the Participant provides the Company with at least six months’ prior written
notice of his or her intent to retire and the Participant is employed or in the
service of the Company through the end of such six month period.
Section 4. Settlement of Units.  Delivery of shares of Stock or other amounts in
connection with the Award shall be subject to the following:
(a) Delivery of Stock.  Reasonably promptly (but no more than 30 days) after the
Determination Date, or in the event of death or Disability, the date of such
Participant’s Termination of Service (the “Vesting Date”), the Company shall
deliver to the Participant one share of Stock free and clear of any restrictions
in settlement of each PSU earned in accordance with these Award Terms, provided,
however, that if the Vesting Date occurs within the 30 days preceding the end of
a calendar year, such settlement shall occur on the 30th day following the
Vesting Date.  Notwithstanding the foregoing, if the Participant is deemed a
“specified employee” within the meaning of Code Section 409A, as determined by
the Committee, at a time when the Participant becomes eligible for settlement of
the PSUs upon “separation from service” within the meaning of Code Section 409A
and according to Company policy, as may be in effect, then to the extent
necessary to prevent any accelerated or additional tax under Code Section 409A,
such settlement will be delayed until the earlier of: (a) the date that is the
first day of the seventh month following the Participant’s Termination of
Service, and (b) the Participant’s death.
(b) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Award Terms or the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits in connection with
the Award or the Plan unless such delivery or distribution complies with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.
(c) Certificates.  To the extent the Award Terms and the Plan provide for the
issuance of shares of Stock, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable
requirements of any securities exchange or similar entity.
Section 5. Withholding.  All deliveries of shares of Stock pursuant to the Award
are conditioned on the Participant’s satisfaction of any applicable withholding
taxes.  The Company, in its sole discretion, shall have the right to require the
Participant (or if applicable, permitted assigns, heirs or Designated
Beneficiaries (as defined below)) to remit to the Company an amount sufficient
to satisfy any federal, state, local, foreign or other tax obligations imposed
in connection with the grant, vesting or delivery of shares of Stock in
connection with the Award by requiring the Participant to choose between
remitting the amount (a) in cash (through payroll deduction or otherwise) or (b)
through the surrender of shares of Stock that the Participant already owns, or
to which the Participant is otherwise entitled under the Plan.  In no event,
however, does this Section 5 give the Participant any discretion to determine or
affect the timing of deliveries of shares of Stock pursuant to the Award or the
timing of payment of tax obligations.
Section 6. Non-Transferability of Award.  Except as otherwise provided in the
Plan, the Participant shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or otherwise dispose of any PSUs.  Any purported transfer or
assignment in violation of the provisions of this Section 6 will be void.
Section 7. Dividend Equivalents.  Each PSU includes a right to dividend
equivalent payments, which, in accordance with Section 2.1(g) of the Plan,
represents an unfunded and unsecured promise to deliver to the Participant
additional PSUs equal in value to any regular dividends and distributions that
would be paid on shares of Stock with respect to the PSUs if such shares of
Stock had been delivered during the Performance Period and during the period
following the end of the Performance Period and prior to the date of settlement
of the Award (“Dividend Equivalents”); provided, however, that no Dividend
Equivalents shall be credited under this Section 7 to or for the benefit of the
Participant with respect to record dates for such dividends or distributions
occurring before the Grant Date or on or after the date, if any, on which the
Participant has forfeited the PSUs.  Dividend Equivalents shall be subject to
the same restrictions applicable to the underlying Award (including the
Performance Goal) and shall be credited to an Award at the end of the
Performance Period (including a truncated Performance Period under Section 3(c))
based on the actual performance level measured by the Committee (or, in the
event of the Participant’s death or Disability, upon such Termination of Service
based on the target performance level in accordance with Section 3(d)).  No
Dividend Equivalents shall be delivered unless and until the PSUs to which they
relate are settled in shares of Stock in accordance with Section 4 above and the
Participant will have no right to receive any Dividend Equivalents relating to
PSUs for which the Participant does not receive delivery under Section 4
(including for failure to satisfy the Performance Goal).
Section 8. No Rights as Shareholder.  Prior to the settlement of the PSUs
pursuant to Section 4(a) above and the issuance of a stock certificate or its
equivalent as provided herein, the Participant shall have only the rights of a
general unsecured creditor, and no rights of a shareholder of the Company with
respect to the PSUs, including but not limited to voting rights.
Section 9. Heirs and Successors.  The Award Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets or business.  If any
rights of the Participant or benefits distributable to the Participant under the
Award Terms have not been settled or distributed, respectively, at the time of
the Participant’s death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of the Award Terms and the Plan. 
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require.  The designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with the procedures
established by the Committee.  If a Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been payable to the Participant shall be payable to
the legal representative of the estate of the Participant.  If a Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of the Designated Beneficiary’s rights under the
Award Terms, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.
Section 10. Administration.  The authority to manage and control the operation
and administration of the Award Terms and the Plan is vested in the Committee,
and the Committee has all powers with respect to the Award Terms as it has with
respect to the Plan.  Any interpretation of the Award Terms or the Plan by the
Committee and any decision made by it with respect to the Award Terms or the
Plan shall be final and binding on all persons.  In addition, neither the
Company, any member of the Committee nor any person to whom the Committee
delegates its powers, responsibilities or duties in writing will have any
liability to the Participant (or if applicable, permitted assigns, heirs or
Designated Beneficiaries) or any other person for any action taken or omitted in
respect of this or any other Award.
Section 11. Plan Governs.  Notwithstanding anything in the Award Terms to the
contrary, the Award is subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the Corporate Secretary of the Company.  The
Award Terms are subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the
Plan.  Notwithstanding anything in the Award Terms to the contrary, in the event
of any discrepancies between the corporate records of the Company and the Award
Terms, the corporate records of the Company shall control.
Section 12. Not an Employment Contract.  The Award shall not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary may otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
Section 13. Amendment.  The Award Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended in writing by the
Participant and the Company without the consent of any other person.
Section 14. Governing Law.  The Award Terms, the Plan, and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws, except as superseded by applicable federal law.
Section 15. Section 409A.  This Award is intended to be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise, and the Award shall be administered and
interpreted in accordance with such intent.  To the extent Code Section 409A is
applicable to this Award, it is intended that the Award comply with the
deferral, payout, and other limitations and restrictions imposed under Code
Section 409A of the Code.  The Committee reserves the right (including the right
to delegate such right) to unilaterally amend the Award Terms without the
consent of the Participant in order to maintain exemption from or compliance
with Code Section 409A; and the Participant’s receipt of the Award constitutes
the Participant’s acknowledgement of and consent to such rights of the
Committee.
Section 16. Clawback.  The Award and any amount or benefit received hereunder
shall be subject to the Participant’s continued satisfaction of and compliance
with any restrictive covenants or non-competition provisions of the Award.  The
Award and any amount or benefit received hereunder shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Award, any applicable policy that the Company may adopt from
time to time (the “Policy”) or any applicable law, as may be in effect from time
to time.  The Participant’s receipt of the Award constitutes the Participant’s
acknowledgment of and consent to the Company’s application, implementation and
enforcement of (a) the Policy or any similar policy established by the Company
that may apply to the Participant, (b) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, as well as
the Participant’s express agreement that the Company may take such actions as
may be necessary to effectuate the Policy, any similar policy or applicable law
without further consideration or action and (c) the Award, including without
limitation, any restrictive covenants or non-competition provisions.  The
Participant’s receipt of the Award constitutes the Participant’s acknowledgment
of the Company’s right to enjoin the Participant’s employment with a financial
institution other than the Company to the extent such employment would violate
or contravene any restrictive covenants or non-competition provisions of the
Award.  If a Participant provides services for a financial institution following
a Retirement with Full Service or a Retirement with Partial Service, such
Participant shall be obligated to repay the shares of Stock delivered or cash in
the amount of such shares of Stock delivered in connection with such retirement.


IN WITNESS WHEREOF, the Company has caused the Award Terms to be executed in its
name and on its behalf, all as of the Grant Date, and the Participant
acknowledges understanding and acceptance of, and agrees to, the Award Terms.
FIRST BUSEY CORPORATION
By: 
Its:  President & CEO
PARTICIPANT


 



Date: 
Exhibit A


Performance Goal


[•]


Performance Period


[•]

